414 U.S. 931
94 S. Ct. 235
38 L. Ed. 2d 162
David Ernest MONTOYAv.State of CALIFORNIA.
No. 72-6419.
Supreme Court of the United States
October 15, 1973

On petition for writ of certiorari to the Court of Appeal of California, Fourth Appellate District.
The petition for a writ of certiorari is denied.
Mr. Justice DOUGLAS, dissenting.


1
Petitioner, convicted of arson, bribery and conspiracy, argues that the introduction of incriminating extra-


2
judicial statements of a codefendant when the codefendant was unavailable to testify because of his claim of Fifth Amendment privilege constituted a violation of petitioner's Sixth Amendment right to confront the witnesses against him. As in Dutton v. Evans, 400 U.S. 74, 91 S. Ct. 210, 27 L. Ed. 2d 213, where this Court rejected a similar claim, I feel that the Sixth Amendment prohibits the State from putting damaging statements before the jury when the defendant has no opportunity to test those statements for truthfulness and meaning through cross-examination of the declarent. See Dutton v. Evans, supra, at 104, 91 S. Ct. 210 (Marshall, J., dissenting).